KELLY, Judge.
Antonio Puente appeals the order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse on grounds one through three, eight, and nine and remand for further proceedings. We affirm on grounds five through seven without further comment.
Puente was found guilty by a jury of aggravated battery with a firearm, and the trial court sentenced him to twenty years’ imprisonment. After his conviction and sentence were affirmed on appeal, he filed a rule 3.850 motion raising ten grounds.
The postconviction court found that the record refuted grounds one through three, eight, and nine, but it failed to attach the relevant portions of the record to its order. See Fla. R.Crim. P. 3.850(d) (“In those instances when the denial is not predicated on the legal insufficiency of the motion on its face, a copy of that portion of the files and records that conclusively shows that the movant is entitled to no relief shall be attached to the order.”). Accordingly, we reverse the postconviction court’s order with regard to grounds one through three, eight, and nine and remand for the post-conviction court to attach the portions of the record that conclusively refute these grounds or hold an evidentiary hearing. See id.
Affirmed in part, reversed in part, and remanded with directions.
DAVIS and CRENSHAW, JJ., Concur.